Order entered December 10, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01631-CV

   IN RE: GREYHOUND LINES, INC., FIRST GROUP AMERICA, AND LAVANDA
                   GORDON WASHINGTON, Appellant

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-02505-J

                                              ORDER
       The Court GRANTS the December 10, 2013 agreed motion of real party Memorial Bone and

Joint Clinic for an extension of time to file a response to relator’s petition for writ of mandamus. The

Court ORDERS Memorial Bone and Joint Clinic to file its response by January 24, 2014.


                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE